MEMORANDUM**
Melanie Gayle Whitten appeals her jury conviction for importation of marijuana *840and possession of marijuana with intent to distribute in violation of 21 U.S.C. §§ 952, 960 and 841(a)(1). Whitten contends that the district court erred in instructing the grand jury that it could not consider the wisdom of criminal laws or punishment in deciding whether to indict, and in instructing the grand jury that its sole function was to determine probable cause. Whitten also contends that the federal drug statutes, 21 U.S.C. §§ 841(a) and 960(a), are facially unconstitutional. Whitten’s contentions are foreclosed by our recent en banc decision in United States v. Navarro-Vargas, 408 F.3d 1184, 1186 and 1208 (9th Cir.2005) (en banc). Accordingly, we affirm Whitten’s conviction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.